Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A sieving apparatus, comprising: a sieving pan, comprising: a sieve membrane having upper and lower surfaces; and a wiper that wipes particles over the upper surface of the sieve membrane; a collection pan; and a substrate provided within the collection pan to receive a portion of the particles that pass through the sieve membrane; wherein the wiper is moved with respect to the upper surface of the sieve membrane and applies force to particles adjacent to the upper surface of the sieve membrane, producing particle distributions that are on average substantially uniform across the width of the wiper and accelerating the movement of the particles through openings in the sieve membrane into the collection pan and onto the substrate.

Claim 17 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A sieving apparatus, comprising: a sieving pan, comprising a sieving membrane having upper and lower surfaces; a vibration generator to cause particles to pass through the sieve membrane; a collection pan that retains particles that pass through the sieve membrane; and a rotating coupon stage having a surface adapted to receive one or more coupons, where the one or more coupons receive a portion of the particles that pass through the sieve membrane; wherein the coupon stage is provided in the collection pan, and is rotated as the particles are sieved, producing particle distributions that are more uniform across the one or more coupons when compared to a particle distributions produced on coupons that are not rotated during sieving. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653